Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 6 line 2, delete “substantially” and insert in its place “essentially”. 
In claim 15 line 3, after “release liner prior” insert “to”. 

Allowable Subject Matter
Claims 1-15 are allowed. 
The following is an examiner’s statement of reasons for allowance: the closest prior art is represented by Shi et al (US 20130059120 A1) which discloses a surface treatment for protective plastic film laminates [abstract] which read on a surfacing film. Shi discloses that the surface treatment is a polyurethane prepared from a hydroxy functional silicone modified polyacrylate and an isocyanate crosslinker that is coated onto a plastic film including thermoplastic polyurethane and diffuses into the polyurethane film [abstract, 0082, 0173]. The polyurethane film may have a pressure sensitive adhesive layer [0175]. The laminates may be automotive paint protection films [0136]. So Shi disclose a laminate having the claimed adhesive layer and bulk layer, and a polyurethane coating similar to the claimed first clear coat layer. However, there is nothing that reads on the claimed second clear coat layer. Since Shi achieves the siloxane modification in a simpler manner, one would not be motivated to add another clear coat layer. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464. The examiner can normally be reached 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766